internal_revenue_service number release date index number --------------------------- ---------------------- ------------------------------------- ------------------ --------------------------------------- in re ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-110997-07 date date legend taxpayer company a company b company c company d company e company f company g company h company j company k company l company m company n country a country b country c state d state e products amount amount amount amount --------------------------------------------------------------------------- ----------------------------------------------------------------- ------------------------------------------------ ---------------------------------------------------------------- ----------------------------------- ----------------------------------------------------------------------- --------------------------------------------- ---------------------- ------------------------------------------------------------------- ---------------------------------------- -------------------------------------------------- --------------------------------------------------- -------------------------------- ----------------------------------------- -------------- --------------------- ---------------------------- ----------------- --------------- ----------------------------------------------------------------------------- ----------------------- ----------------------------- -------------------------- -------------------------------- ------------------------------- plr-110997-07 amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount date date date date date date aa bb cc dd ee ff gg hh jj kk mm nn pp -------------------------------------- ------------------------------------ ------------------------------- ------------------------------------ ------------------------------------ ------------------------------------ ---------------------------------- ----------------------------- ---------------------------------- ---------------------------------- ---------------------------------- ------------------------------------ ----------------------------- --------------------------------- ---------------------------------- ----------------------------- --------------------------------- ---------------------- ---------------------- --------------------------- ---------------------------- ------------------------ -------- --------- ------- ------ ---- ---- ------ ------ ------ --------- --------- ---- ------ dear -------------- this letter responds to your letter dated date and subsequent correspondence requesting rulings concerning the federal tax treatment of a series of transactions entered into by taxpayer which are described below plr-110997-07 general background facts taxpayer which is incorporated in state d is the common parent of an affiliated_group_of_corporations including company a company b company c company d company e company f and company g taxpayer files a consolidated federal_income_tax return uses an accrual_method of accounting and has a taxable_year that ends on december taxpayer and its affiliates design manufacture and market products company a and company b are the two affiliates that are primary parties to the transaction taxpayer is related to company a and company b as follows taxpayer owns aa of company c which is organized in country b taxpayer represents that company c is treated as a disregarded_entity for us federal tax purposes taxpayer also owns aa of company d which is a disregarded_entity company e is bb owned by company c and cc owned by company d company e is treated as a disregarded_entity for federal tax purposes and is indirectly owned aa by taxpayer company e is a state e limited_partnership company e owns aa of the non-voting common shares of company a and taxpayer owns aa of the voting preferred shares of company a thus taxpayer directly and indirectly owns all of the interests in company a company a is a state d corporation taxpayer also owns aa of company b a state d corporation company f and company g are state d corporations wholly owned by taxpayer company h is a domestic_partnership that is aa owned by members of the taxpayer’s consolidated_group taxpayer owns dd company f owns ee and company g owns ff company j is a state d llc that is wholly owned by company h company j is a holding_company that holds significant equity in some of taxpayer’s foreign operations company k is incorporated in country c and is wholly owned by taxpayer company l is a wholly-owned subsidiary of company k company l which is incorporated in state e is not part of taxpayer’s consolidated_group company l is a financing company with experience in financing leased assets global research and technology functions related to taxpayer’s products business are centralized in company a company a has control of and is responsible for taxpayer’s engineering budget and pays for engineering services performed on its behalf by both affiliated and unaffiliated contract engineering service providers taxpayer represents that company a owns all of the intellectual_property related to products that taxpayer and its affiliates either develop internally or acquire from third parties company a licenses the products-related technology to taxpayer taxpayer’s affiliates and third party users the amount of royalties paid_by a user is based upon plr-110997-07 the number of products sold to third parties that incorporate technology owned by company a annually company a receives approximately amount in royalties from taxpayer’s us affiliates company a receives an additional_amount annually from taxpayer’s foreign affiliates company a spends approximately amount per year on taxpayer-developed and third party-developed technology and intellectual_property company a has licensed products-related technology to company m and company n company m and company n have agreed to pay company a a royalty that is based upon the number of products sold to third party buyers payments are due to company a in the month after the end of a calendar_quarter and are calculated using estimated sales numbers that are determined in the first month of the calendar_quarter an adjustment payment will be made in the second month after the calendar_quarter to reflect the actual amounts of product sold the adjustment payment would flow from company a to company m or company n if actual sales were less than estimated and would flow to company a from company m or company n if actual sales were greater than estimated as an example in month company m projects that it will sell units during month sec_1 through in month company m makes a payment to company a equal to units times the royalty rate in month it is determined that company m actually sold units so it will pay company a royalties on additional units if on the other hand it turns out that company m only sold units in month company a will repay to company m the royalty on the units that were expected to be sold but which were not actually sold the transactions the total amount of royalties received by company a fluctuates from year to year taxpayer represents that company a would like to stabilize the amount of future royalties so that it can develop more accurate and realistic budgets for technology development on date company a and company b entered into an agreement where company a agreed to pay to company b an amount equal to the royalty stream receivable by company a from company m and company n for a single year of product sales which was expected to be approximately amount the ab transaction payments would be made on date sec_2 and in return company b agreed to pay company a a total of amount sec_5 and or approximately amount on each of date sec_2 and company b was scheduled to make periodic_payments of amounts and to company a in the event that an adjustment payment was received from company m or company n company a agreed to pay to company b an amount equal to any adjustment payment received and company b agreed to pay to company plr-110997-07 a an amount equal to any adjustment payments that company a had to make to company m or company n the purpose of the payments from company a to company b or vice versa that are equal to any adjustment payments is to ensure that company b in the end receives an amount equal to the variable royalties actually paid_by company m and company n the ab transaction was documented using an isda confirmation that referred to the transaction as a swap transaction taxpayer represents that the ab transaction was treated as a swap transaction for purposes of taxation by country a taxpayer also referred to the ab transaction as a swap transaction in the contracts used in the bj and bl transactions described below further taxpayer represents that company a has retained ownership of the intellectual_property underlying the royalty stream and also has retained ownership of the royalty stream taxpayer also represents that in the event that company a declares bankruptcy the royalties due from company m and company n would be assets of the bankruptcy_estate and company b would be treated as a creditor of company a company b would not have a direct claim to any royalties the taxpayer also represents that the contract between company a and company b does not prevent company a from entering into an identical contract relating to the same royalty stream that underlies the ab transaction with any other party of its choosing also on date company b sold a portion of the variable stream of payments it acquired in the ab transaction to company j the bj transaction and company l the bl transaction company j purchased gg of the payments based upon the royalties due from company m and hh of the payments based upon the royalties due from company n the purchase_price was equal to amount plus amount or approximately amount company j paid jj of the total purchase_price in cash on date and the remainder was paid with promissory note sec_1 and promissory note called for kk interest and payments of amount on each of date sec_2 and promissory note called for mm interest and payments of amount on each of date sec_2 and all of which occur during the two calendar years following date in the event that company b received from company a an amount equal to an adjustment payment company b agreed to pay to company j gg of any amount related to an adjustment payment from company m and hh of any amount related to an adjustment payment from company n in the event that company b had to pay to company a an amount equal to an adjustment payment company j agreed to pay to company b gg of any amount related to an adjustment payment to company m and hh of any amount related to an adjustment payment to company n company l purchased nn of the payments based upon the royalties due from company m and jj of the payments based upon the royalties due from company n the purchase_price was equal to amount plus amount or approximately amount company l paid jj of the total purchase_price in cash on date and the remainder was paid with promissory note sec_3 and promissory note called for kk plr-110997-07 interest and payments of amount on date sec_2 and promissory note called for mm interest and payments of amount on date sec_2 and the total received by company b was approximately amount in the event that company b received from company a an amount equal to an adjustment payment company b agreed to pay to company l gg of any amount related to an adjustment payment from company m and hh of any amount related to an adjustment payment from company n in the event that company b had to pay to company a an amount equal to an adjustment payment company l agreed to pay to company b gg of any amount related to an adjustment payment to company m and hh of any amount related to an adjustment payment to company n the taxpayer represents that there is no intention or arrangement that would cause the payment streams in the bj and bl transactions to return to the taxpayer the taxpayer also represents that the income and expense related to these transactions will be reported on taxpayer’s consolidated federal_income_tax returns with the exception of a small amount of income or expense resulting from the difference between the variable payments and the fixed payments that will be reported by company j and company l the transactional documents used in both the bj and bl transactions were labeled swap receivable purchase agreement and provide that seller desires to sell to buyer and buyer desires to purchase from seller the percentages of the ab contract that are described above further each contract also provides that this sale is free and clear of all liens that company b will execute and deliver to buyer such instruments and documents as may be reasonably requested by buyer in order to evidence the buyer’s ownership and that buyer does not by purchase of the described percentages acquire any assets or contracts of seller under the swap agreement except all rights title and interest to the described percentages issue one law and analysis you have asked us to determine whether the bj and bl transactions are accelerations of future income streams such that company b recognizes ordinary_income in an amount equal to the amounts paid to it by company j and company l sec_451 of the internal_revenue_code of states that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the income_tax regulations provides in part that under an accrual_method of accounting_income is includible in gross_income when all the events plr-110997-07 have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy in 356_us_260 the supreme court held that the proceeds from the assignments of oil_payment rights by the owners of royalty or larger depletable interests represented assignments of the transferors' rights to receive future income and were therefore taxable as ordinary_income in its decision the court stated that the substance of what was assigned was the right to receive future income and the substance of what was received was the present_value of income which the recipient would otherwise obtain in the future h ere the taxpayer is converting future income into present income id pincite as a result of the supreme court's holding the taxpayer realized ordinary_income in the year of receipt in the case of 472_f2d_867 6th cir the taxpayer sought to accelerate future income to avoid losing the tax_benefit of an interest_deduction the taxpayer attempted to assign the rights to future dividend payments of dollar_figure to his son in exchange for an up-front lump sum payment of dollar_figure the company paying the dividends was notified that it was to make all further dividend payments directly to the son until dollar_figure had been paid at which point the dividends would revert to the taxpayer in holding that the taxpayer had accelerated income by selling the dividend stream to his son for dollar_figure the court focused upon the fact that the documentation indicated an intent to sell the dividend stream and that the taxpayer transferred full and complete control_over the dividend stream to his son until such time as dollar_figure had been paid in the ab transaction the documentation indicates that the transaction was not intended to result in the sale of the underlying intellectual_property in addition to the documentation other facts indicate that a sale of the underlying intellectual_property did not occur further taxpayer represents that in the event that company a were to declare bankruptcy the royalties due from company m and company n would be assets of the bankruptcy_estate and company b would be treated as a creditor of company a company b would not have a direct claim to any cash flows under the licensing agreements because the ab transaction did not result in a sale of the underlying intellectual_property the ab transaction represents a bilateral contract between company a and company b to exchange a series of fixed cash flows for a series of variable cash flows the ab contract the documents in the bj and bl transactions indicate an intent on the part of company b to sell a portion of the ab contract both the bj and bl documents are labeled as purchase agreements and the language in each document clearly and explicitly describes the transaction as a sale of a percentage of the cash flows due under the ab contract each purchase agreement explicitly states that the buyer is plr-110997-07 making an outright purchase of a portion of the underlying ab contract using language that the sale is free and clear of all liens that company b will execute and deliver to buyer such instruments and documents as may be reasonably requested by buyer in order to evidence the buyer’s ownership and that buyer does not by purchase of the described percentages acquire any assets or contracts of seller under the swap agreement except all rights title and interest to the described percentages the bj and bl contracts also provide that additional payments or receipts due to adjustment payments will flow through to company j and company l according to the percentages purchased based upon these facts because the ab contract does not result in a sale of intellectual_property but is instead a bilateral contract to exchange cash flows the interests purchased by company j and company l do not represent purchases of the underlying intellectual_property further the bj and bl transactions resulted in valid accelerations of portions of the future payments underlying ab contract issue two you have asked us to determine whether the ab bj and bl transactions are the same as or substantially_similar to the listed_transaction described in notice_2003_55 2003_2_cb_395 sec_1_6011-4 of the income_tax regulations provides that in general every taxpayer that has participated in a reportable_transaction and who is required to file a tax_return must attach a disclosure statement to its return for the taxable_year sec_1_6011-4 provides that a reportable_transaction is a transaction described in any of the paragraphs b through of sec_1_6011-4 the term transaction includes all of the factual elements relevant to the expected tax treatment of any investment_entity plan or arrangement and includes any series of steps carried out as part of a plan one type of reportable_transaction is a listed_transaction sec_1_6011-4 provides that a listed_transaction is a transaction that is the same as or substantially_similar to one of the types of transactions that the internal_revenue_service irs has determined to be a tax_avoidance transaction and identified by notice regulation or other form of published guidance as a listed_transaction sec_1_6011-4 provides that the term substantially_similar includes any transaction that is expected to obtain the same or similar types of tax consequences and that is either factually similar or based on the same or similar tax strategy receipt of an opinion regarding the tax consequences of the transaction is not relevant to the determination of whether the transaction is the same as or substantially_similar to another transaction further the term substantially_similar must be broadly construed in favor of disclosure plr-110997-07 notice_2003_55 which modifies and supersedes notice_95_53 1995_2_cb_334 concerns the federal tax treatment of lease strips lease strips are transactions in which one participant claims to realize rental or other income from property and another participant claims the deductions related to that income for example depreciation or rental expenses notice_2003_55 describes three forms of lease_strip transactions but states that lease strips may take a variety of forms and are not limited to the three forms set out in the examples these examples include a lease_strip effected through a transferred_basis transaction a lease_strip effected through a transfer of an interest in a partnership or other pass-through entity and a lease_strip effected by a single participant in a lease_strip effected by a single participant a participant assigns its right to receive future payments under a lease of tangible_property at a time when that participant is not subject_to u s federal_income_tax or in a manner in which the realized amount is not includable in computing the participant’s u s federal_income_tax and that same participant or a successor claims deductions related to that income for purposes of u s federal_income_tax notice_2003_55 also applies to lease strips involving licenses of intangible_property service contracts leaseholds or other non-fee interests in property and the prepayment front-loading or retention rather than assignment of rights to receive future payments the irs has concluded that lease strips improperly separate_income from related deductions and generally do not produce the tax consequences desired by the participants the irs identified transactions that are the same as or substantially_similar to the lease strips described in notice_2003_55 as listed transactions for purposes of sec_1_6011-4 and sec_301_6111-2 and sec_301_6112-1 of the procedure and administration regulations in determining if the ab bj and bl transactions are substantially_similar to the transaction described in notice_2003_55 we consider whether those transactions are expected to obtain the same or similar types of tax consequences and are either factually similar or based on the same or similar tax strategy as the notice_2003_55 transaction we construe the term substantially_similar broadly in favor of disclosure we have determined that the tax consequences expected to be obtained in the ab bj and bl transactions are not the same or of a similar type as the tax consequences obtained in the listed_transaction in the notice_2003_55 transaction the participant claims deductions without taking into account the corresponding income in the ab bj and bl transactions both the income and related deductions will be reported on taxpayer’s consolidated federal_income_tax return with a small amount of income or expense possibly being reported on company j and company l’s returns therefore the ab bj and bl transactions will not separate improperly income from the related deductions based on the facts submitted representations made and considering all the facts and circumstances of these transactions we conclude that under sec_1 plr-110997-07 c the ab bj and bl transactions are not the same as or substantially_similar to the listed_transaction described in notice_2003_55 conclusions based upon all of the information and representations submitted we hold as follows the bj and bl transactions are accelerations of future income streams such that company b recognizes ordinary_income in an amount equal to the amounts paid to it by company j and company l the ab bj and bl transactions are not the same as or substantially_similar to the listed_transaction described in notice_2003_55 the bj and bl transactions are not intercompany_transactions under sec_1 the above holdings are based solely upon the information and representations submitted to us for consideration upon examination an examining agent may ascertain whether the representations on which this ruling was based reflect a complete and accurate statement of the material facts except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we express no opinion as to the ownership of the intellectual_property or whether any of the transactions discussed above may be treated as swap contracts further in particular this ruling in no way addresses or suggests the determination of the source of payments made in these or any similar transactions to any person whether u s or foreign see sec_7701 a copy of this letter must be attached to any income_tax return to which it is relevant plr-110997-07 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely associate chief_counsel financial institutions and products by _____________________________ alice m bennett chief branch enclosures copy of this letter sec_6110 copy
